--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement") is made this 21st day of
September, 2007, by NANOVIRICIDES, INC., a publicly-owned Nevada corporation
(the "Company") and each of the Purchasers set forth on the signature page
hereto (individually a "Purchaser" and collectively, the "Purchasers").


A.           In connection with the Subscription Agreement by and among the
parties hereto of even date herewith (the “Subscription Agreement”), the Company
has agreed, upon the terms and subject to the conditions contained therein, to
issue and sell to the Purchasers (i) 1,500,000 shares (the "Shares") of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) and (ii)
warrants (the “Warrants”) to acquire an aggregate of 450,000 shares of Common
Stock, upon the terms and conditions and subject to the limitations and
conditions set forth in the Warrants; and
 
B.           To induce the Purchasers to execute and deliver the Subscription
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
1.   Certain Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:


(a)  "Commission" shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


(b)  "Common Stock" shall mean the common stock, no par value, of the Company.


(c)  "Form S-1. Form SB-1. Form S-2. Form SB-2 and Form S-3" shall mean Form
S-1, Form SB-1, Form S-2, Form SB-2 or Form S-3, respectively, promulgated by
the Commission or any substantially similar or successor form then in effect.


(d)  The terms "Register," "Registered" and "Registration" refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration Statement.


(e)  "Registrable Securities" shall mean the Shares and the shares of Common
Stock underlying the exercise of the Warrants until such time as such shares
become eligible for sale under subparagraph (k) of Rule 144 or any successor
thereto.


(f)  "Registration Expenses" shall mean all expenses incurred by the Company in
complying with Section 2, including, without limitation, all federal and state
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses, the
expense of any special audits incident to or required by any such Registration
and the reasonable fees and disbursements of counsel for the Purchasers, as
selling shareholders.


--------------------------------------------------------------------------------



(g)  "Registration Statement" shall mean Form S-1, Form SB-1, Form S-2, Form
SB-2 or Form S-3, whichever is applicable.


(h)  "Restriction Termination Date" shall mean, with respect to any Registrable
Securities, the earliest of (i) the date that such Registrable Securities shall
have been Registered and sold or otherwise disposed of in accordance with the
intended method of distribution by the seller or sellers thereof set forth in
the Registration Statement covering such securities or transferred in compliance
with Rule 144, and (ii) the date that an opinion of counsel to the Company
containing reasonable assumptions (which opinion shall be subject to the
reasonable approval of counsel to any affected Purchaser) shall have been
rendered to the effect that any restrictive legend placed upon the Registrable
Securities under the Securities Act can be properly removed and such legend
shall have been removed.


 
(i)
"Rule 144" shall mean Rule 144 promulgated by the Commission  pursuant to the
Securities Act and any successor rules thereto.



 
(j)
"Purchasers" shall mean, collectively, the Purchasers, their assignees and
transferees, and individually, a Purchaser and any transferee or assignee of
such Purchaser.





 
(k)
"Securities Act" shall mean the Securities Act of 1933, as amended.



 
 (l)
"Selling Expenses" shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities pursuant to this Agreement.



 
(m)
“Shares" shall mean the Common Stock issued to the Purchasers pursuant to the
Subscription Agreement and the various Warrant agreements.



 
(n)
“Transaction Documents” shall mean this Agreement, the Subscription Agreement
and the Warrant Agreement to which the Company and the Purchasers are parties.



Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Subscription Agreement and Warrant Agreement.

2

--------------------------------------------------------------------------------



2.   Registration Rights.


2.1  Required Registration.
(a)           The Company shall prepare, and, on or prior to thirty (90) days
from the date of Closing (as defined in the Subscription Agreement) (the “Filing
Date”), file with the Commission a Registration Statement on such form of
Registration Statement as is then available to effect a registration of the
Registrable Securities, subject to the consent of the Purchasers, which consent
will not be unreasonably withheld) covering the resale of the Registrable
Securities issued or issuable pursuant to the Securities Purchase Agreement,
which Registration Statement, to the extent allowable under the Securities Act
and the rules and regulations promulgated thereunder.


(b)           Notwithstanding the foregoing, the Company may include in each
such Registration requested pursuant to this Section 2.1, the 1,305,000 shares
of Common Stock offered for sale by the Company’s warrantholders in or about
April 2007, which the Company is obligated to register.


(c)           The Company shall use its best efforts to obtain effectiveness of
the Registration Statement on or prior to one hundred and eighty (180) days the
(“Effectiveness Date”) from the date of Closing (as defined in the Subscription
Agreement) and to keep such Registration Statement continuously effective under
the Securities Act until such date as is the earlier of (x) the date when all
Registrable Securities covered by such Registration Statement have been sold or
(y) the date on which the Registrable Securities may be sold without any
restriction pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter, addressed to the Company’s transfer agent
to such effect (the "Effectiveness Period").  In the event that the Company is
unable to register for resale all of the Registrable Securities on the
Registration Statement due to limits imposed by the SEC, the Company will file a
Registration Statement under the Securities Act with the SEC covering the resale
by the Holders of such lesser amount of the Registrable Securities as the
Company is able to register and use its best efforts to have such Registration
Statement become effective as promptly as possible and, when permitted to do so
by the SEC, to file subsequent registration statement(s) under the Securities
Act with the SEC covering the resale of any Registrable Securities that were
omitted from previous registration statement(s) and use its best efforts to have
such registration declared effective as promptly as possible.


(d)           The Company agrees that the Purchasers will suffer damages if a
Registration Statement is not filed on or prior to the Filing Date or any
additional Filing Date, as applicable, and, in each case, not declared effective
by the SEC on or prior to the applicable Effectiveness Date and maintained in
the manner contemplated herein during the applicable Effectiveness Period or if
certain other events occur.  The Company and the Purchasers further agree that
it would not be feasible to ascertain the extent of such damages with
precision.  Accordingly, if (A) a Registration Statement is not filed on or
prior to the Filing Date, any additional Filing Date, or (B)  a Registration
Statement is not declared effective by the SEC on or prior to the applicable
Effectiveness Date, or (C) any Registration Statement is filed with and declared
effective by the Commission but thereafter ceases to be effective as to all
Registrable Securities at any time prior to the expiration of the Effectiveness
Period, without being succeeded immediately by a subsequent Registration
Statement filed with and declared effective by the Commission (any such failure
or breach being referred to as an “Event,” and for purposes of clauses (A) and
(B) the date on which such Event occurs, or for purposes of clause (C) after
more than fifteen (15) Business Days, being referred to as “Event Date”), the
Company shall issue as liquidated damages to each Purchaser an additional 75,000
Warrants to purchase the Company’s Common Stock, at an exercise price of $0.15
per share, for each thirty (30) day period the Registration Statement is not
declared effective after the Effectiveness Date, and shall ensure that the
Common Stock underlying such warrants is also covered by the Registration
Statement.  Liquidated damages payable by the Company pursuant to this Section
shall be payable on the first (1st) Business Day of each thirty (30) day period
following the Event Date.

3

--------------------------------------------------------------------------------



2.2  Piggyback Registration


(a)  Each time that the Company proposes to Register a public offering solely of
its Common Stock, other than pursuant to a Registration Statement on Form S-4 or
Form S-8 or similar or successor forms (collectively, "Excluded Forms"), the
Company shall promptly give written notice of such proposed Registration to the
Purchasers, which shall offer such holders the right to request inclusion of any
Registrable Securities not heretofore registered in the proposed Registration.


(b)  Each Purchaser shall have ten (10) days or such longer period as shall be
set forth in the notice from the receipt of such notice to deliver to the
Company a written request specifying the number of shares of Registrable
Securities such Purchaser intends to sell and the holder's intended plan of
disposition.


(c)  Upon receipt of a written request pursuant to Section 2.2 (b), the Company
shall promptly use its best efforts to cause all such Registrable Securities to
be Registered, to the extent required to permit sale or disposition as set forth
in the written request.


2.3  Preparation and Filing.  If and whenever the Company is under an obligation
pursuant to the provisions of this Section 2 to use its best efforts to effect
the Registration of any Registrable Securities, the Company shall, as
expeditiously as practicable:


(a)  prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use its best efforts to cause such
Registration Statement to become and remain effective, keeping each Purchaser
advised as to the initiation, progress and completion of the Registration;


(b)  prepare and file with the Commission such amendments and supplements to
such Registration Statements-and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for nine months
and to comply with the provisions of the Securities Act with respect to the sale
or other disposition of all Registrable Securities covered by such registration
statement;


(c)  furnish to each Purchaser such number of copies of any summary prospectus
or other prospectus, including a preliminary prospectus, in conformity with
the  requirements of the Securities Act, and such other documents as such
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of such Registrable Securities;

4

--------------------------------------------------------------------------------



(d)  use its best efforts to register or qualify the Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as each Purchaser shall reasonably request and do any and all
other acts or things which may be necessary or advisable to enable such holder
to consummate the public sale or other disposition in such jurisdictions of such
Registrable Securities; provided, however, that the Company shall not be
required to consent to general service of process, qualify to do business as a
foreign corporation where it would not be otherwise required to qualify or
submit to liability for state or local taxes where it is not liable for such
taxes; and


(e)  at any time when a prospectus covered by such Registration Statement is
required to be delivered under the Securities Act, notify each Purchaser of the
happening of any event as a result of which the prospectus included in such
Registration, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and, at the request of such seller, prepare, file and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statement therein not misleading in the light
of the circumstances then existing.


2.4  Expenses.  The Company shall pay all Registration Expenses incurred by the
Company in complying with this Section 2; provided however that all underwriting
discounts and selling commissions applicable to the Registrable Securities
covered by registrations effected pursuant to section 2.2 hereof shall be borne
by the seller or sellers thereof, in proportion to the number of Registrable
Securities sold by such seller or sellers.


2.5  Indemnification.


(a)  Company's Indemnification of Purchasers.  The Company shall indemnify each
Purchaser, each of its officers, directors and constituent partners, and each
person controlling such Purchaser, and each underwriter thereof, if any, and
each of its officers, directors, constituent partners, and each person who
controls such underwriter, against all claims, losses, damages or liabilities
(or actions in respect thereof) suffered or incurred by any of them, to the
extent such claims, losses, damages or liabilities arise out of or are based
upon any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus or any related Registration Statement incident to
any such Registration, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of any rule or
regulation promulgated under the Securities Act applicable to the Company and
relating to actions or inaction required of the Company in connection with any
such Registration; and the Company will reimburse each such Purchaser, each such
underwriter, each of their officers, directors and constituent partners and each
person who controls any such Purchaser or underwriter, for any legal and any
other expenses as reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action; provided however,
that the indemnity contained in this Section 2.5(a) shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability or action if
settlement is effected without the consent of the Company (which consent shall
not unreasonably be withheld); and provided however, that the Company will not
be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based upon any untrue statement or
omission based upon written information furnished to the Company by such
Purchaser, underwriter, controlling - person or other indemnified person and
stated to be for use in connection with the offering of securities of the
Company.

5

--------------------------------------------------------------------------------



(b)  Purchaser's Indemnification of Company.  Each Purchaser shall indemnify the
Company, each of its directors and officers, each underwriter, if any, of the
Company's Registrable Securities covered by a Registration Statement, each
person who controls such underwriter within the meaning of the Securities Act,
and each other Purchaser, each of its officers, directors and constituent
partners and each person controlling such other Purchaser, against all claims,
losses, damages and liabilities (or actions in respect thereof) suffered or
incurred by any of them and arising out of or based upon any untrue statement
(or alleged untrue statement) of a material fact contained in such Registration
Statement or related prospectus, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by such Purchaser of any
rule or regulation promulgated under the Securities Act applicable to such
Purchaser and relating to actions or inaction required of such Purchaser in
connection with the Registration of the Registrable Securities pursuant to such
Registration Statement; and will reimburse the Company, such other Purchasers,
such directors, officers, partners, persons, underwriters ' and controlling
persons for any legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action; such indemnification and reimbursement shall be to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement or
prospectus in reliance upon and in conformity with written information furnished
to the Company by such Purchaser and stated to be specifically for use in
connection with the offering of Registrable Securities. Anything in the
foregoing to the contrary notwithstanding, in no event shall the aggregate
obligations of a Purchaser under this Section 2.5(b) to all parties that may be
entitled to indemnification hereunder exceed the amount of proceeds received by
such Purchaser in connection with such offering of Registrable Securities.


(c)  Indemnification Procedure.  Promptly after receipt by an indemnified party
under this Section 2.5 of notice of the commencement of any action which may
give rise to a claim for indemnification hereunder, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 2.5, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim, and shall
be entitled to select counsel for the defense of such claim with the approval of
any parties entitled to indemnification, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, the parties entitled to
indemnification shall have the, right to employ, separate counsel (reasonably
satisfactory to the indemnifying party) to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified parties unless the named parties to such action or proceedings
include both the indemnifying party and the indemnified parties and the
indemnifying party or such indemnified parties shall have been advised by
counsel that there are one or more legal defenses available to the indemnified
parties which are different from or additional to those available to the
indemnifying party (in which case, if the indemnified parties notify the
indemnifying party in writing that they elect to employ separate counsel at the
reasonable expense of the indemnifying party, the indemnifying party shall not
have the right to assume the defense of such action or proceeding on behalf of
the indemnified parties, it being understood, however, that the indemnifying
party shall not, in connection with any such action or proceeding or separate or
substantially similar or related action or proceeding in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate counsel at any time for
all indemnified parties, which counsel shall be designated in writing by the
Purchasers of a majority of the Registrable Securities).

6

--------------------------------------------------------------------------------



(d)  Contribution.  If the indemnification provided for in this Section 2.5 from
an indemnifying party is unavailable to an indemnified party hereunder in
respect to any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified party in connection with the statements or omissions which
result in such losses, claims, damages, liabilities or expenses, as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or indemnified party and the parties'
relative intent, knowledge, access to information supplied by such indemnifying
party or indemnified party and opportunity to correct or prevent such statement
or omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action, suit, proceeding or
claim.


3.  Covenants of the Company.  The Company agrees to:


(a)  Notify the Purchaser of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose. The Company will make every reasonable effort
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.


(b)  If the Common Stock is then listed on a national securities exchange, use
its best efforts to cause the Registrable Securities to be listed on such
exchange.


(c)  Take all other reasonable actions necessary to expedite and facilitate
disposition of the Registrable Securities by the holders thereof pursuant to the
Registration Statement.

7

--------------------------------------------------------------------------------



(d)  With a view to making available to the holders of Registrable Securities
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit the Purchasers to
sell securities of the Company to the public without registration, the Company,
after it has become obligated to file periodic or other reports pursuant to
Section 13 of the 1934 Act agrees to:


(i)  make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after 90 days after the effective date of
the first Registration Statement filed by the Company for the offering of its
securities to the general public;


(ii)  file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
and Exchange Act of 1934 (the "1934 Act"); and


(iii)  furnish to the Purchasers, so long as such Purchaser owns any Shares,
forthwith upon written request: (a) a written statement by the Company that it
has complied with the reporting requirements of Rule 144 (at any time after 90
days after the effective date of the first registration statement filed by the
Company), the Securities Act and the 1934 Act (at any time after it has become
subject to such reporting requirements), (b) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (c) such other information as may be reasonably requested and as
is publicly available in availing the Purchasers of any rule or regulation of
the Commission which permits the selling of any such securities without
registration.


(e)  Prior to the filing of the Registration Statement or any amendment thereto
(whether pre-effective or post-effective), and prior to the filing of any
prospectus or prospectus supplement related thereto, the Company will provide
each Purchaser with copies of all pages thereto, if any, which reference such
Selling.


4.  Independent Nature of Purchasers’ Obligations and Rights.The obligations of
each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder.  The
decision of each Purchaser to purchase the Registrable Securities pursuant to
the Transaction Documents has been made independently of any other
Purchaser.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Purchaser shall be entitled to protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

8

--------------------------------------------------------------------------------



5.   Miscellaneous.


(a)  Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
registered mail, return receipt requested, addressed (i) if to the Company, at
NanoViricides, Inc., 135 Wood Street, Suite 205, West Haven, Connecticut 06516
and (ii) if to a Purchaser, at the address set forth in his Warrant Agreement,
or at such other address as each such party furnishes by notice given in
accordance with this Section 4 (a).


(b)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, will not
operate as a waiver thereof.  No waiver will be effective unless and until it is
in writing and signed by the party giving the waiver.


(c)  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
(d)  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
(e)  This Agreement, the Warrants and the Subscription Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement and the Securities
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.
 
9

--------------------------------------------------------------------------------



(f)  Subject to the requirements of Section 4 hereof, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.
 
(g)  The headings in this Agreement are for convenience of reference only and
shall not form part of, or affect the interpretation of, this Agreement.
 
(h)  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
(i)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(j)  Except as otherwise provided herein, all consents and other determinations
to be made by the Investors pursuant to this Agreement shall be made by
Investors holding a majority of the Registrable Securities, determined as if the
all of the Notes then outstanding have been converted into for Registrable
Securities.
 
(k)  The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to each Investor by vitiating the intent and purpose
of the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations under this Agreement will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions under this Agreement, that each Investor shall
be entitled, in addition to all other available remedies in law or in equity,
and in addition to the penalties assessable herein,  to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
(l)  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
(The rest of this page left intentionally blank.)

10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Agreement for the benefit of
the Purchasers by its duly authorized officer as of the date first above
written.





 
NANOVIRICIDES, INC.
             
By:
/s/ Eugene Seymour    
Eugene Seymour,
   
Chief Executive Officer





AGREED AND ACCEPTED THIS
21st day of September, 2007


DKR SATURN EVENT DRIVEN
    HOLDING FUND LTD.




By:
/s/ Rajni Narasi    
Name: Rajni Narasi
   
Title: Authorized Signatory
 

 
 
11

--------------------------------------------------------------------------------